Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-6, 8-11, 14-16, and 18-26 are pending.  Claims 1, 11, and 22 are independent.  Claims 21 and 23-24 depend from 1 and Claims 25-26 depend from 11. 
This Application was published as U.S. 2019/0172460.
Earliest apparent priority 6 December 2017.
The Claims were found allowable in the previous action but for objections for informalities.
Response to Amendments
Objections to Claims 11 and 24-26 are withdrawn as they have been remedied by the amendments that remove the objectionable language.
Allowable Subject Matter
Claims 1, 4-6, 8-11, 14-16, and 18-26 are allowable but for Objections for informalities.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, controlling the operation of an electronic apparatus (Television set) that receives and present broadcast signals by a first voice controlled remote controller followed by a second voice controlled remote controller that are being used in succession by the same person, who is determined to be the same by comparing the input voices to the first and second remote controller devices,  when the first audio data input to the first voice controlled remote controller followed by and combined with the second audio data input to the second voice controlled remote controller correspond to commands belonging to a voice recognition command list for the electronic apparatus (TV device) when considered in the context of the independent Claims as a whole and including all of the limitations of these independent Claims could not be found in the prior art.

Figure 7 best depicts the main idea of the Claims:

    PNG
    media_image1.png
    484
    392
    media_image1.png
    Greyscale
 
Note also the following drawings of the instant Application where Figure 10, S1025 pertains to “Reuse and Process Recognition Parameter.”
   
    PNG
    media_image2.png
    583
    404
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    432
    299
    media_image3.png
    Greyscale
 

Further, the structure of Claim 22 comports with the Disclosure showing that the electronic device is Television set that is receiving Broadcast images (display) and the first and second devices are remote control devices for the control of the television set because the “voice recognition parameter” that is used to establish the “communication session” with the “recognition server” and is also used to maintain the same session or to terminate it and start a new session is defined in the Claim as: “wherein the voice recognition parameter includes source information identifying a source of the broadcast signal being received by the electronic apparatus and a state of the electronic apparatus,” which connects the speech recognition aspect of the Claim with the “source of the broadcast signal” whose content is being displayed and this feature in the context of the Claim as whole and including other features such as comparing the voices together (as opposed to a stored profile) and combining the received audio for sending to the recognition sever was not found in the art.  The user/speaker is talking about a particular television program (as opposed to his mother or his wife) and the content of his speech and the fact that the content pertains to the TV program that he is watching in addition to the fact that the voice has not changed causes the continuity of the session.

Support for the definition of the “voice recognition parameter including source information identifying a source of the broadcast signal” is found in the published Application at “[0101] The tuner 150 may receive broadcast signals from various sources such as terrestrial broadcast, cable broadcast, satellite broadcast, or the like. The tuner 150 may receive broadcast signals from sources such as analog broadcast or digital broadcast from various sources.”  “[0182] Here, the voice recognition parameter may include at least one of currently input source information and an apparatus status.”  “[0183] Also, the voice recognition command list may include at least one of application information used in the electronic apparatus 100, EPG data of a currently input source, and commands for functions provided by the electronic apparatus 100.”
Support for the “voice recognition parameter including … a state of the electronic apparatus” is found at “[0173] Referring to FIG. 10, when the electronic apparatus 100 determines that a new apparatus is connected to the electronic apparatus 100, the electronic apparatus 100 may determine whether the apparatus is in a standby state to receive a voice recognition result (S1005). [0174] Here, when the apparatus is not in the standby state to receive the voice recognition result, the electronic apparatus 100 may immediately request the voice recognition server 300 to stop voice recognition (S1020).”  “[0184] The control method of the electronic apparatus 100 may further include a step (S1115) of receiving the voice input start signal from the second external apparatus 200-2 in a state where the session is established, a step (S1120) of maintaining the established session, and a step (S1125) of processing voice recognition of audio data received from the second external apparatus 200-2 using the maintained session.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, Moniz (U.S. 10,482,885), Mozer (U.S. 2009/0204410) and Kracun (U.S. 2019/0115029), Note Edwards (U.S. 2019/0311721) was applied to the limitations of Claim 22 for demonstration purposes in the Office action of 11/29/2021.

Carson(U.S. 2014/0365885) is another very close reference that causes conversation persistence across two different instances of a personal digital assistant that are implemented on two devices.  (See Figure 7 of Carson.)  Context and conversation persist across two or more instances of a digital assistant as the user moves from device to device.  “[0079] … The context information includes user-specific data, vocabulary, and/or preferences relevant to the user input. In some embodiments, the context information also includes software and hardware states of the device (e.g., user device 104 in FIG. 1) at the time the user request is received, and/or information related to the surrounding environment of the user at the time that the user request was received….”  The context is not taught to be the state of the “server system 108” that connects the two devices. 
	DeMerchant (U.S. 2018/0204577) lets each person who is watching TV to use a personalized keyword for addressing the TV so the TV knows who the person is and provides programming accordingly.  See Figure 3.
Gorodetski (US 20160217792) is a diarization reference and has one known/identified speaker and the rest are “compared” to him and the reference just determines that they are not him.  
Kracun (U.S. 2019/0115029) that is applied to the Claims is another reference that does not proceed to identify each speaker and rather determines that the second voice is from the same speaker by comparison of input voice to input voice (not voice to voice profile).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659